


117 HRES 129 IH: Urging the United States Olympic Committee, the International Olympic Committee, and the Olympic Committees of other countries to take certain actions with respect to the 2022 Winter Olympic Games.
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
 1st Session
H. RES. 129
IN THE HOUSE OF REPRESENTATIVES

February 15, 2021
Mr. Waltz submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 

RESOLUTION
Urging the United States Olympic Committee, the International Olympic Committee, and the Olympic Committees of other countries to take certain actions with respect to the 2022 Winter Olympic Games.


Whereas the annual report of the Congressional-Executive Commission on China for 2020 indicates— (1)the People’s Republic of China (PRC) and the Chinese Communist Party (CCP) have taken unprecedented steps in the last year to extend their repressive policies through censorship, intimidation, and the detention of individuals and groups for exercising their fundamental human rights, especially in the Xinjiang Uyghur Autonomous Region (XUAR) and Hong Kong;
(2)in XUAR, it is now estimated that up to 1.8 million Uyghurs, Kazakhs, Kyrgyz, Hui, and others have been arbitrarily detained in a system of extrajudicial mass internment camps where they are subjected to forced labor, torture, and political indoctrination;  (3)forced labor in the XUAR is widespread and systematic and exists within the mass internment camps and elsewhere throughout the region, as part of a targeted campaign of repression against Turkic and Muslim minorities; 
(4)detention of Uyghurs, Kazakhs, Kyrgyz, Hui, and others in mass internment camps in the XUAR since around April 2017, and authorities have also increasingly sentenced ethnic minority individuals to lengthy prison terms for political reasons since 2017; (5)in Hong Kong, the one country, two systems framework has been dismantled, severely undermining the rule of law and respect for human rights that the territory has long enjoyed, and authorities arrested prodemocracy leaders, prevented journalists from reporting, applied political pressure on the judiciary, and allowed the Hong Kong Police Force to grow increasingly abusive toward nonviolent protesters; and 
(6)the PRC and CCP have further intensified campaigns that aim to bring religion in China under closer official control, and authorities have expanded campaigns to target, control, and surveil not only religions deemed foreign like Christianity, Islam, and Tibetan Buddhism, but also traditional Chinese religions; Whereas, on September 29, 2020, the United States House of Representatives China Task Force issued its final report, which found that—
(1)right now, upwards of a million Uyghurs and other religious and ethnic minorities in the PRC are being held against their will in concentration camps in the XUAR;  (2)CCP authorities are tearing families apart, subjecting targeted ethnic groups to forced abortion, forced sterilization, and involuntary birth control, as well as other forms of heinous abuse and indoctrination; and 
(3)these concentration camps are being used as a feeder system for forced labor not only in Xinjiang, but throughout the PRC economy, and the Australian Strategic Policy Institute found in 2020 that the supply chains of at least 82 global brands are using forced Uyghur labor; Whereas, on February 3, 2021, the British Broadcasting Corporation (BBC) reported several shocking and appalling firsthand accounts of an organized system of mass rape, sexual abuse, and torture of the Uyghurs in the XUAR;
Whereas, on February 11, 2021, the PRC banned the BBC for its reporting on human rights abuses in XUAR;  Whereas the Department of State’s 2020 Trafficking in Persons Report (TIP) relating to the People’s Republic of China—
(1)indicates that the Trafficking in Victims Protection Act defines severe forms of trafficking in persons as: sex trafficking in which a commercial sex act is induced by force, fraud, or coercion, or in which the person induced to perform such an act has not attained 18 years of age; or the recruitment, harboring, transportation, provision, or obtaining of a person for labor or services, through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery; (2)states that Tier 3 is the most severe category for trafficking activity and defines Tier 3 as countries whose governments do not fully comply with the minimum standards and are not making significant efforts to do so; and 
(3)indicates that the PRC has been designated in Tier 3 by the Department of State in the TIP since 2017; Whereas, on January 19, 2021, the former Secretary of State Mike Pompeo determined that the PRC, under the direction and control of the CCP, has committed genocide against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in Xinjiang, and he determined that the genocide is ongoing, and that we are witnessing the systematic attempt to destroy Uyghurs by the Chinese party-state;
Whereas, on January 19, 2021, Secretary of State Antony Blinken in his testimony before the Senate Committee on Foreign Relations agreed with Secretary Pompeo’s determination when stating, Forcing men, women, and children into concentration camps, trying to in effect reeducate them to be adherents to the Chinese Communist Party—all of that speaks to an effort to commit genocide; Whereas, on September 15, 2020, 23 human rights groups signed an open letter of concern to governments on crimes against humanity and genocide against Uyghurs in China, and the letter states, We, the undersigned human rights and genocide prevention organizations, and individual practitioners, are deeply concerned over mounting evidence that Chinese government policies targeting Uyghurs and other Turkic Muslim-majority peoples in the Xinjiang Uyghur Autonomous Region of China strongly suggests that crimes against humanity and genocide are taking place; 
Whereas, on September 21, 2020, the House of Representatives staff on the Foreign Affairs Committee released a report titled, The Origins of the COVID–19 Global Pandemic, Including the Roles of the Chinese Communist Party and the World Health Organization, that indicates— (1)sometime in early to mid-November 2019, a novel coronavirus first infected humans in Wuhan, the capital of Hubei Province in the central region of the PRC; 
(2)failure of the CCP to notify the World Health Organization (WHO) about the outbreak of a novel disease within China’s borders; (3)the repeated failure of the CCP to notify the WHO of cases meeting the WHO definition of SARS; 
(4)the CCP’s shuttering of the Shanghai lab that published the SARS–CoV–2 genome online;  (5)the lack of new case announcements during CCP political meetings between January 6, 2020, and January 17, 2020; 
(6)the suppression of reports from medical doctors within the PRC providing evidence of human-to-human transmission; and  (7)6 days of undisclosed response during January, during which General Secretary Xi Jinping and other senior CCP officials kept secret their knowledge that human-to-human transmission was occurring and that a pandemic was likely;
Whereas the PRC and CCP are violating international human rights laws and norms, including— (1)the International Convention on the Elimination of All Forms of Racial Discrimination;
(2)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment;  (3)the International Covenant on Civil and Political Rights; and
(4)the Universal Declaration of Human Rights; and Whereas, the Olympic Games is a celebration of international culture, a festival of humanity, and is intended to be independent of political, ideological, and diplomatic disagreements. However, hosting the 2022 Winter Olympics Games in the PRC, where organized atrocities in the XUAR are ongoing; where the freedoms of Hong Kong’s citizens are being trampled; where the fundamental right to worship is brutally persecuted; and in the wake of the ongoing global devastation from COVID–19; would be immoral, unethical, and wrong: Now, therefore, be it

That the House of Representatives urges— (1)recognition, celebration, and support for the commitment, dedication, and patriotism of the 2022 United States Winter Olympics Team athletes, coaches, trainers, and staff;
(2)that the United States Olympic Committee propose the transfer of the 2022 Winter Olympic Games to a site other than within the People's Republic of China; (3)that the International Olympic Committee should transfer the 2022 Winter Olympic Games to a site other than within the People's Republic of China;
(4)that, if the International Olympic Committee rejects such a proposal, the United States Olympic Committee and the Olympic Committees of other countries should withdraw from the 2022 Winter Olympic Games; and (5)that the Secretary of State is requested to transmit a copy of this resolution to the government of each country that is represented on the International Olympic Committee.

